Case 9:20-cv-81205-RAR Document 159 Entered on FLSD Docket 08/15/2020 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                                 CASE NO. 20-CIV-81205-RAR

  SECURITIES AND EXCHANGE
  COMMISSION,

         Plaintiff,

  v.

  COMPLETE BUSINESS SOLUTIONS
  GROUP, INC. d/b/a PAR FUNDING, et al.,

        Defendants.
  _______________________________/

   ORDER GRANTING RECEIVER’S EMERGENCY MOTION TO ENJOIN ACCESS TO
   COMPLETE BUSINESS SOLUTIONS GROUP, INC. D/B/A PAR FUNDING AND FULL
    SPECTRUM PROCESSING, INC.’S ELECTRONICALLY STORED INFORMATION

         THIS CAUSE comes before the Court upon the Receiver’s Emergency Motion to Enjoin

  Access to Complete Business Solutions Group, Inc. d/b/a Par Funding (“Par Funding”) and Full

  Spectrum Processing, Inc.’s (“Full Spectrum”) Electronically Stored Information [ECF No. 155]

  (“Motion”). The Court having reviewed the Motion and being otherwise fully advised, it is

         ORDERED AND ADJUDGED that the Receiver’s Motion is GRANTED as follows:

         1.      Pursuant to the Order Granting Plaintiff Securities and Exchange Commission’s

  Motion for Appointment of Receiver [ECF No. 36] and the Amended Order Appointing Receiver

  [ECF No. 141], the Court granted the Receiver the authority to, among other things: (a) “take

  immediate possession of all personal property of the Receivership Entities, wherever located,

  including but not limited to electronically stored information, computers, laptops, hard drives,

  external storage drives, and any other such memory, media or electronic storage devices” and (b)

  “secure and safeguard the Receivership Entity’s information technology, data, documents, storage




                                               -1-
Case 9:20-cv-81205-RAR Document 159 Entered on FLSD Docket 08/15/2020 Page 2 of 3



  systems, and documents” (“Authority Over Electronic Data”). See ECF No. 141 at 8; ECF No. 36

  at 3.

          2.       The Court also ordered that the “Receivership Entities and all persons receiving

  notice of this Order shall not hinder or interfere with the Receiver’s efforts to take control or

  possession of the Receivership Entities’ property interests identified above, or hinder his efforts to

  preserve them” (“Prohibition Against Interference”). See ECF No. 36 at 4.

          3.       In exercising his Authority Over Electronic Data and to prevent violations of the

  Prohibition Against Interference, the Receiver is authorized to suspend, temporarily, access to

  users of the G Suite electronic data platform that CBSG and Full Spectrum utilize, as well “super

  administrator access” rights for individuals who have access to other businesses or entities that

  utilize this integrated account. This suspension as it pertains to administrator rights involving

  businesses or entities other than CBSG and Full Spectrum shall only last as long as required for

  the Receiver to ensure that the electronic data of the Receivership Entities is being properly

  preserved in accordance with the Receiver’s Authority Over Electronic Data, or until the Receiver

  can take appropriate action to separate the data of those other entities from the data of CBSG and

  Full Spectrum.

          4.       Any employees of CBSG or Full Spectrum who accessed, downloaded, or modified

  any electronic files from the G Suite account shall preserve all such documents within their

  personal possession and provide copies of those documents to the Receiver’s counsel within two

  (2) business days, and thereafter destroy and not retain any copies within their possession.

          5.       All lawyers who have appeared in this action for any of the Defendants to this action

  who, at any time from July 29, 2020, to the present, communicated with individuals who are or

  were formerly employees of CBSG or Full Spectrum regarding access to CBSG’s or Full




                                                   -2-
Case 9:20-cv-81205-RAR Document 159 Entered on FLSD Docket 08/15/2020 Page 3 of 3



  Spectrum’s data from G Suite or any other electronic sources shall preserve all communications

  with these employees and produce such communications to the Receiver’s counsel.

         DONE AND ORDERED in Ft. Lauderdale, Florida this 15th day of August, 2020.



                                                       _________________________________
                                                       RODOLFO A. RUIZ II
                                                       UNITED STATES DISTRICT JUDGE
  cc:    counsel of record




                                              -3-
